Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022 was filed after the mailing date of the final rejection on 03/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
Claims 8-13, 19, and 24-77 have previously been canceled and claim 23 has been withdrawn. Claims 1-7, 14-18, and 20-22 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s arguments and affidavit filed on 07/06/2022 are acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 14-18, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huhtinen et al. (US 2007/0299121 A1) in view of Sen et al. (US 2008/0075745 A1) and Rodemer (US 2009/0306097 A1). 
Huhtinen et al. teach semi-solid compositions (abstract) in forms of gel, lotion, cream, emulsion, etc., (paragraph 25) for transmucosal administration to large animals such as cattle for longer duration (paragraph 10 and 21) of sedation and analgesia with a pH of 5.8-6.2 (paragraph 44) comprising from about 0.2 to about 2% by weight of detomidine (abstract and paragraph 23) and exemplified an emulsion composition with pH of 6 comprising 0.75% by weight of detomidine, 2.6% by weight of glycerin, and cetearyl alcohol (thickening agent, instant claim 22) in example 6.
It is noted that the reference does not explicitly teaches that the composition above is for treatment of pain (claim 1), forming a depot in human skin (claim 2), and the depot being formed in one or more of the subcutaneous layer of human (claim 18). However, a preamble setting forth a new use does not render a known or obvious composition patentable because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the prior art composition and compound is capable of performing the intended use, then it meets the claim. A preamble setting forth a new use does not render a known or obvious composition patentable. 
Although Huhtinen et al. are silent about “following once-daily topical administration or twice-daily topical administration to a subject’s skin, the formulation provides prolonged, substantially non-systemic treatment for pain”, Huhtinen et al.’s teachings of the composition providing longer duration of analgesia encompass longer duration of analgesia following every administration, whether it is once, once per day, or multiple times per day.

Huhtinen et al. do not teach the composition in example 6 being a gel.
This deficiency is cured by Rodemer who teaches topical compositions in forms of creams, gels, emulsions, emulsion-gels (emulgels), etc. (abstract and paragraph 65), with emulsion-gels being a combination of emulsion and gel with pleasant property (paragraph 71) and Sen et al. who teach emulsion gel is physico-chemically stable while providing a desired therapeutic effect (abstract and paragraph 18) and being formed by incorporating gelling agents with emulsion (paragraph 20 and 22).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Huhtinen et al., Rodemer, and Sen et al. to add gelling agents to example 6 taught by Huhtinen et al. to form a emulsion gel (a gel). Gel, emulsion, and emulsion gel being suitable form of topical composition and incorporating gelling agents with emulsion for forming emulsion gel were well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding gelling agents to example 6 taught by Huhtinen et al. to form an emulsion gel flows from gel, emulsion, and emulsion gel having been used in the prior art, and from gel, emulsion, and emulsion gel being recognized in the prior art as useful for the same purpose as topical composition vehicles. Furthermore, according to the instant specification, both cream (emulsion) and gel are suitable (paragraph 56), i.e., the criticality of gel over emulsion is not established. 
Huhtinen et al. do not specify the same detomidine weight percentage in claim 7.
This deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. 
The claimed range of detomidine in claim 7 is 0.033-0.33% by weight and the range of detomidine taught in the prior art is from about 0.2 to about 2% by weight and therefor, overlaps with the claimed range. Therefore, based on the described overlap above, absent some demonstration of unexpected result the instant claims would have been obvious to one of ordinary skill in the art. 

Claims 20 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huhtinen et al. (US 2007/0299121 A1), Sen et al. (US 2008/0075745 A1), and Rodemer (US 2009/0306097 A1), as applied to claims 1-7, 14-18, and 22, in view of Behl et al. (US 6,225,343 B1).
The teachings of Huhtinen et al. are discussed above and applied in the same manner.
Huhtinen et al. do not specify additional analgesia.
This deficiency is cured by Behl et al. who teach a pharmaceutical composition comprising analgesic morphine in form of gel for mucosal administration to a mammal including horses (abstract, column 4, line 45-52 and column 6, line 23-36).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to modify the composition taught by Huhtinen et al. and add the analgesic morphine taught by Behl et al. It is generally considered to be prima facie obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for combining them flows from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose.  

Response to Applicants’ arguments:
Applicant’s arguments based on the affidavit filed on 07/06/2022 are addressed in the Response to applicants’ 37 CFR 1.132 declaration below.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.
  
  Response to applicants’ 37 CFR 1.132 declaration:
The affidavit under 37 CFR 1.132 filed 07/06/2022 is insufficient to overcome the rejection of pending claims as set forth in the last Office action because: 
First of all, the instant specification discloses: 
the claimed formulation providing “prolonged, substantially non-systemic treatment for pain” meaning:1600 pg/mL maximum blood plasma concentration of the detomidine or salt thereof after 4 days of twice daily administration (paragraph 13) and a blood plasma concentration of ≤ about 500 pg/mL of the detomidine or salt thereof in the subject during the first 48 hours, first 72 hours, first 96 hours of twice-daily topical administration of said formulation; a blood plasma concentration of no more than about 800 pg/mL of the detomidine or salt thereof in the subject following the first 96 hours of twice-daily topical administration of the formulation (paragraph 65); 
the inventive concept being topical administration of the detomidine or salt thereof in forms of any appropriate form, including a cream (emulsion), gel, lotion (emulsion), etc., i.e., being gel in comparison to emulsion is not critical to the inventive concept, with thickening or gelling agents as one or more additional components in order to produce the topical form and both thickening and gelling agents including carbomers (paragraph 56-57) which forms depot on skin (paragraph 42 and 44); and 
glycerin (glycerol) as one of the optional water-miscible solubilizer (paragraph 10 and 50), i.e., addition of glycerin is not critical to the inventive concept. Glycerol is also taught by Huhtinen et al. as an optional solubilizer (paragraph 51).

Secondly, the composition of alleged inventive example 4 (item 12) is not specified for the examiner to assess the factors results in the alleged superior results.

Thirdly, the legends and scales and units of x-axis and y-axis of all figures in the declaration showing the results are not clear. Assuming in the figures: the x-axis being 0-25 hour with 5-hour interval, y-axis being plasma concentration of detomidine:
none of the figures in item 13 a and b showing blood plasma concentration of the detomidine at first 48 hours after twice-daily topical administration from the prior art (example 6) vs from the inventive example 4 which reflects the alleged blood plasma concentration of detomidine which is the criteria for “prolonged, substantially non-systemic treatment for pain”. Furthermore, the results of example 6 taught by Huhtinen et al. and the results of the inventive example 4 are very close, assuming the x-axis and y-axis of each pair of comparison are the same scale. Please refer to MPEP 716.02(a):
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. 

Lastly, the only difference between example 6 taught y Huhtinen et al. and the claims is emulsion vs gel while both Huhtinen et al. and the instant specification clearly teaches/discloses both emulsion and gel being suitable and being formulated with the know methods and the same known thickening and gelling agents. Thus the 103 rejections of the instant claims over Huhtinen et al. have a strong case of obviousness, even if there were unexpectedly superior results, purely arguendo and the examiner does not think so as discussed above, the unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion. Please refer to MPEP 2145:
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. 
“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion;
“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness 

New ground of rejections
Upon reconsideration the examiner is applying the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 14-18, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huhtinen et al. (US 2007/0299121 A1). 
Huhtinen et al. teach semi-solid compositions (abstract) in forms of gel, emulsion, etc., (paragraph 25 and claim 2) for transmucosal administration to large animals such as cattle for longer duration (paragraph 10 and 21) of sedation and analgesia with a pH of 5.8-6.2 (paragraph 44) comprising from about 0.2 to about 2% by weight of detomidine (abstract and paragraph 23) and exemplified an emulsion composition with pH of 6 comprising 0.75% by weight of detomidine, 2.6% by weight of glycerin, and cetearyl alcohol (thickening agent, instant claim 22) in example 6.
It is noted that the reference does not explicitly teaches that the composition above is for treatment of pain (claim 1), forming a depot in human skin (claim 2), and the depot being formed in one or more of the subcutaneous layer of human (claim 18). However, a preamble setting forth a new use does not render a known or obvious composition patentable because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the prior art composition and compound is capable of performing the intended use, then it meets the claim. A preamble setting forth a new use does not render a known or obvious composition patentable. 
Although Huhtinen et al. are silent about “following once-daily topical administration or twice-daily topical administration to a subject’s skin, the formulation provides prolonged, substantially non-systemic treatment for pain”, Huhtinen et al.’s teachings of the composition providing longer duration of analgesia encompass longer duration of analgesia following every administration, whether it is once, once per day, or multiple times per day.

Huhtinen et al. do not teach the composition in example 6 being a gel.
This deficiency is cured by. Huhtinen et al.’s teachings of both gel and emulsion being suitable, both gel and emulsion being prepared by methods known in the art, emulsion including thickeners such as carbomers and gel including gelling agents such as carbomers (paragraph 25-43).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 6, claim 2, paragraph 25-43 in Huhtinen et al. to modify the formulate example 6 from an emulsion to a gel. Both gel and emulsion being suitable form of topical composition and incorporating gelling agents or thickeners such as carbomer were well known to a person of ordinary skill in the art at the time of the invention. The motivation for modifying example 6 taught by Huhtinen et al. to a gel flows from both gel and emulsion having been used in the prior art, and from both gel and emulsion have being recognized in the prior art as useful for the same purpose as topical composition vehicles. Furthermore, according to the instant specification, both cream (emulsion) and gel are suitable (paragraph 56) and carbomer being suitable thickening or gelling agents (paragraph 57), i.e., the criticality of the now claimed gel over emulsion in example 6 of prior art is not established. 
Huhtinen et al. do not specify the same detomidine weight percentage in claim 7.
This deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of detomidine in claim 7 is 0.033-0.33% by weight and the range of detomidine taught in the prior art is from about 0.2 to about 2% by weight and therefor, overlaps with the claimed range. Therefore, based on the described overlap above, absent some demonstration of unexpected result the instant claims would have been obvious to one of ordinary skill in the art. 
Claims 20 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huhtinen et al. (US 2007/0299121 A1), as applied to claims 1-7, 14-18, and 22, in view of Behl et al. (US 6,225,343 B1).
The teachings of Huhtinen et al. are discussed above and applied in the same manner.
Huhtinen et al. do not specify additional analgesia.
This deficiency is cured by Behl et al. who teach a pharmaceutical composition comprising analgesic morphine in form of gel for mucosal administration to a mammal including horses (abstract, column 4, line 45-52 and column 6, line 23-36).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to modify the composition taught by Huhtinen et al. and add the analgesic morphine taught by Behl et al. It is generally considered to be prima facie obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for combining them flows from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose.  

Response to Applicants’ arguments:
Applicant’s arguments, filed on 07/06/2022, have been fully considered but they are moot in view of new ground of rejections. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612